HEDRICK, Judge.
The sole question presented on this appeal is whether the trial court erred in denying the plaintiff’s motions for directed verdict and judgment notwithstanding the verdict. The plaintiff recognizes the familiar rule promulgated in Cutts v. Casey, 278 N.C. 390, 417, 180 S.E. 2d 297, 311 (1971), that the trial court cannot direct a verdict or enter judgment NOV “in favor of the party having the burden of proof when his right to recover depends upon the credibility of his witnesses.” The plaintiff relies, however, on Smith v. Burleson, 9 N.C. App. 611, 177 S.E. 2d 451 (1970), as an “exception” to the rule of Cutts v. Casey. In Smith this Court held that the trial court properly directed a verdict for the plaintiff when the defendant’s own evidence established his negligence as the cause of injuries incurred by plaintiff in an automobile accident. While Smith was decided prior to Cutts v. Casey, its holding has been reaffirmed by a line of cases decided by this Court. See e.g. Booker v. Everhart, 33 N.C. App. 1, 234 S.E. 2d 46 (1977), reversed on other grounds, 294 N.C. 146, 240 S.E. 2d 360 (1978); Price v. Conley, 21 N.C. App. 326, 204 S.E. 2d 178 (1974); Wyche v. Alexander, 15 N.C. App. 130, 189 S.E. 2d 608, cert. denied, 281 N.C. 764, 191 S.E. 2d 361 (1972). In each of the cited cases this Court held it proper to direct a verdict for the party bearing the burden of proof because his case was not dependent upon the credibility of his witnesses, and there was no genuine issue of fact. We do not view these cases as carving an exception to the rule of Cutts v. Casey. In fact, while our *408Supreme Court recognized that “[wjhether there is a ‘genuine issue of fact’ is, ... a preliminary question for the judge,” Cutts v. Casey, supra at 421, 180 S.E. 2d at 314, the court reasoned that the credibility of a party’s own witnesses is almost always at issue.
We are faced, then, with the question of whether the defendant’s abandonment of the plaintiff in June of 1976 is established by the defendant’s evidence or other sources not dependent upon the credibility of the plaintiff’s witnesses. For reasons which we shall point out, we answer this question in the negative. In doing so we find that Smith is distinguishable and hold that Cutts v. Casey is controlling in this case.
General Statute 50-16.2(4) provides that abandonment of the dependent spouse by the supporting spouse constitutes a ground for alimony without divorce. It has been held that “[o]ne spouse abandons the other, within the meaning of this statute, where he or she brings their cohabitation to an end without justification, without the consent of the other spouse and without intent of renewing it.” Panhorst v. Panhorst, 277 N.C. 664, 670-1, 178 S.E. 2d 387, 392 (1971); Bowen v. Bowen, 19 N.C. App. 710, 713, 200 S.E. 2d 214, 217 (1973). This definition establishes three distinct elements which must be proven by the dependent spouse to entitle her to alimony on the basis of abandonment.
Our examination of the evidence in this case discloses a genuine issue of fact as to whether the defendant abandoned the plaintiff within the meaning of G.S. 50-16.2. The plaintiff’s testimony tends to show that on 20 June 1976 the defendant left home purporting to go on a trip but taking most of his clothes with him; that a few days later the defendant called her and advised her “to get a lawyer”; and that the defendant did not return home except to pick up his personal belongings. On the other hand, the defendant testified as follows:
We have had a deterioration of the marriage for quite a number of years. My wife has employed three attorneys before in connection with this problem. My wife and I have discussed separation verbally many times before June of 1976. We discussed separation, I would say around the first of the year until June, off and on. Sometime between the first of 1976 and June of 1976, my wife and I did discuss a *409division of our assets. She said we would sell the house and divide it. A number of times she told me to get out and don’t come back. ... I left in June of 1976 because I thought it was an agreement that we would split up.
Assuming arguendo that the plaintiff’s evidence is sufficient to raise an inference as to each of the elements of abandonment, we think it clear that defendant’s testimony raises genuine issues as to whether he was justified under the circumstances in deciding not to return home and whether the separation of the parties was by mutual consent. Resolution of these issues obviously lies in the relative credibility of the two witnesses. Furthermore, this case clearly cannot be characterized as one of “ ‘a few situations in which the acceptance of credibility as a matter of law seems compelled.’ ” Cutts v. Casey, supra at 421, 180 S.E. 2d at 314. Therefore, we hold that the issue of abandonment was properly submitted to the jury, and the verdict was supported by the evidence. The plaintiff’s assignments are overruled.
Affirmed.
Judge MORRIS concurs.
Judge WEBB dissents.